Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 4/27/20. Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-20 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: channel “1002” ([073]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: channel “1002” ([073]).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 5-9, 12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 5, the term “the leg insertion aperture” (ln. 2-3) lacks an antecedent basis.
	Regarding claim 12, the term “the inflatable bladder” (ln. 1) lacks an antecedent basis.
	Regarding claim 20, the term “the connection tube” (ln. 6) lacks an antecedent basis.
Any remaining claims are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamont (5,609,570).
Regarding claim 18, Lamont discloses a device (Fig. 1, medical boot 10), comprising: a leg engaging section (Fig. 1, medical boot 10 engages the leg of the user) comprising a central panel and a first side and a second side extending from the central panel (See annotated Fig. 1 below); one or more compression straps affixed to and extending from the central panel interior to the first side and the second side (Fig. 1, strap 64 is affixed to and extends from the central panel and is interior to the first and second sides. Slot means 68A allows the strap 64 to enter into the boot, be affixed to the boot, and extend from the central panel. Fig. 18 depicts the final assembly of the strap 64 with the rest of the boot, wherein the strap 64 enters into the boot, is affixed to the central panel, and extends from the central panel); and the leg engaging section 

    PNG
    media_image1.png
    412
    330
    media_image1.png
    Greyscale


Regarding claim 20, Lamont discloses the first side and the second side each comprising fastening straps to couple the first side and the second side together:


    PNG
    media_image2.png
    431
    330
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
12.	Claims 1-4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey (2011/0180074) in view of Grim (5,464,385).
	Regarding claim 1, Gainey discloses a device comprising a leg engaging section
(Fig. 1, inner base 5) and a foot engaging section intersecting at a heel receiver (Fig. 1,
left and right foot sections 6, 7 intersect the leg engaging section at a heel receiver), at least the leg engaging section comprising a compressible cushion layer (Fig. 8, fibers 8 form a compressible cushion layer; see [0058]): one or more fastening straps affixed to and extending from sides of the leg engaging section (Fig. 1, straps 19 and 20), and the leg engaging section defining at least one channel to permit a connection tube to
exit the device (Figs. 2-3, tube holes 27 and 28).
	Gainey does not disclose a first compression wrap member and a second compression wrap member, disposed interior to a first side of the leg engaging section and a second side of the leg engaging section, and extending from the leg engaging section.
	However, Grim teaches an inflatable foot and heel protector comprising a secondary internal bootie that comprises first and second compression wrap members that extend from a leg engaging section (Fig. 3, ankle bootie 150 has two compression wrap panels that are connected to one another by a seam). When placed within the leg engaging section, the bootie and its two wrap members are located interior to a first and second side of the leg engaging section and would “extend” from the leg engaging 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gainey to have an additional internal compression wrap comprising a first and second wrap member as taught by Grim to additionally secure the foot and leg of the user inside of the device.
	Regarding claim 2, the modified device of Gainey has one or more other fastening straps extending from the foot engaging section (Gainey, Fig. 3, straps 15 and 16 extend from the foot engaging section).
	Regarding claim 3, the modified device of Gainey has the one or more fastening straps comprising four fastening straps, with at least one fastening strap extending from a first side of the device, while other fastening straps extend from another side of the device (Gainey, Figs. 2-3, straps 12-13, 15-16, and 19-20, extend from each side of the device).
	Regarding claim 4, the modified device of Gainey has the first compression wrap member defining a proximal edge, a distal edge, a first side edge, and a second side edge, the second side edge defining a plurality of attachment tabs (Grim, Fig. 3, bootie 150 has a first compression wrap member having four edges, with the second side edge have attachment tabs 164).
Regarding claim 12, the modified device of Gainey does not have an inflatable bladder disposed within a sleeve of the leg engaging section.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the leg engaging section of the modified device of Gainey to additionally include an ankle sleeve comprising an inflatable bladder as taught by Grim in order to further support the patient’s ankle within the device.
Regarding claim 15, the modified device of Gainey has the first compression wrap member and the second compression wrap member disposed interior of a first side and a second side of the leg engaging section (Grim, Fig. 6, depicts the bootie 150 interior to the first and second sides of a larger leg engaging section).
13.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1, and further in view of Taheri (4,624,244) and Tobler (5,626,556).
Regarding claim 5, The modified device of Gainey does not have an inflatable bladder disposed along the leg engaging section between the leg insertion aperture and the compressible cushion layer, the inflatable bladder selectively inflatable through a connection tube exiting the inflatable bladder.
However, Taheri teaches a device for aiding the venous flow in the leg of a user that comprises three inflatable bladders along a leg engaging section of the device (Fig. 1, inflatable bladders B, C, D), wherein each of the inflatable bladders are selectively 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the leg engaging section of the modified device of Gainey to have an inflatable bladder that can be selectively inflatable through a connection tube as taught by Taheri to encourage blood flow through the leg by inflating and deflating the bladder.
The modified device of Gainey does not have the connection tube exiting the inflatable bladder at a non-orthogonal angle relative to an edge of the inflatable bladder.
However, Tobler teaches an inflatable compression sleeve wherein the connection tubes for inflating the inflatable bladders exit the bladders at non-orthogonal angles (Fig. 1, connection tubes 46a-d exit at non-orthogonal angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the connection tubes of the modified device of Gainey to exit the inflatable bladders at non-orthogonal angles as taught by Tobler to provide a better method of organizing the tubs relative to one another, to prevent kinking of the tubes, and to prevent the tubes from irritating the skin of the wearer. 
	Regarding claim 6, the modified device of Gainey has the leg engaging section defining at least one additional channel to permit at least one additional connection tube to exit the device (Gainey, Figs. 2-3, depict two tube holes 27 and 28 that the tubes could exit in the modified device).

	Regarding claim 8, the modified device of Gainey has the connection tube and the at least one additional connection tube coupled to a common tube exterior to the device (Tobler, Fig. 1, depicts connector 48 (a type of "common tube") coupled with and organizing the tubes that exit the inflatable bladders.  Such a configuration would be used in the modified device of Gainey to organize the connecting tubes).
14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, Taheri, and Tobler, as applied to claim 6, and further in view of Kartheus et al (4,947,834).
	Regarding claim 9, the modified device of Gainey has multiple connection tubes (Taheri, Fig. 3, tubes 55, 56, and 57).
	The modified device of Gainey does not disclose that the connection tubes are coupled at a common tube interior to the device.
	However, Kartheus teaches a sequentially inflatable compression device wherein the connection tubes for inflating the bladders all connect to a common tube inside the device (Fig. 1, connection tubes 18 all connect to a common tube 11 inside the device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the connection tubes of the modified device of Gainey to connect at one common tube inside the device as taught by Kartheus to better organize the tubes and prevent the possibility of tangling the multiple tubes outside the device.
s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1 above, and further in view of Ponsi et al (7,798,984, hereafter referred to as “Ponsi I”).
	Regarding claim 10, the modified device of Gainey has the compressible cushion comprising one of an organic batting or an inorganic batting (Gainey, Fig. 8, cushion fibers 8 are inherently “inorganic” or “organic,” as all materials fall under one of these two categories).
	The modified device of Gainey does not disclose the batting surrounding a first tube and a second tube.
	However, Ponsi I teaches a heel boot that has a cushion in the form of two tubes surrounded by a top cushion layer (Fig. 11, tubes 60 surrounded by second padded portion 62; see col. 5, ln. 23-24). Ponsi I also teaches that this tubular structure tends to position the leg properly within the device (Col. 5, ln. 30-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cushion of the modified device of Gainey be of a first tube and a second tube as taught by Ponsi I to help better position the leg inside the device.
	Regarding claim 11, the modified device of Gainey has the first tube disposed to a first side of a medial line of the leg engaging section, and the second tube disposed to a second side of the medial line (Ponsi I, Fig. 11, depicts the two tubular cushions disposed on opposite sides of a medial line to help in properly positioning the leg).
16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1 above, and further in view of Schild et al (5,435,009).
Regarding claim 13, the modified device of Gainey has a channel to permit the connection tube to exit the device (Gainey, Figs. 2-3, tube holes 27 and 28).
	The modified device of Gainey does not disclose a port extending from at least one channel at an angle relative to a side of the device.
	However, Schild teaches an inflatable leg compression garment comprising a port coming off at an angle relative to the side of the device that allows access to an inflatable bladder (Fig. 2, port 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the connection tube channel of the modified device of Gainey to have a connection port as taught by Schild in order to prevent tangling or twisting of the connection tubes by providing a sturdy, stable connection to an air source.
17.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1 above, and further in view of Ribando et al (5,588,954).
	Regarding claim 14, the modified device of Gainey teaches a connection tube exterior of the device (Taheri, Fig. 3, depicts the connection tubes of the modified device).
	The modified device of Gainey does not disclose a strain relief fitting disposed about the connection tube at an exterior of the device.
	However, Ribando teaches a compression device with inflatable bladders having connection tubes (Fig. 1), wherein the connection tubes have strain relief fittings exterior 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the connection tubes of the modified device of Gainey with strain relief fittings as taught by Ribando to prevent compression, stress, and strain on the connection tubes.
18.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1 above, and further in view of Ponsi et al (2009/0149791, hereafter referred to as “Ponsi II”).
	Regarding claim 16, the modified device of Gainey has a means to help stabilize the device (Gainey, Figs. 1 and 8, wedge 1).
	The modified device of Gainey does not disclose a bolster to stabilize the device rotationally.
	However, Ponsi II teaches a stabilizing bolster that prevents a heel protecting device from rotating (Fig. 3, wedge 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Gainey to have a stabilizing bolster as taught by Ponsi II to prevent the user's leg from rotating in an unwanted manner.
	Regarding claim 17, the modified device of Gainey has the device comprising a fastener disposed on an exterior of the leg engagement section (Ponsi II, fastener 14), the bolster comprising a complementary fastener disposed on an exterior of the bolster (Ponsi II, Fig. 4, fastener elements 26 and 28).
19 is rejected under 35 U.S.C. 103 as being unpatentable over Lamont, as applied to claim 19 above, and further in view of Grim.
	Regarding claim 19, Lamont does not disclose one or more inflatable bladders
However, Grim additionally teaches the leg support device comprising a sleeve having an inflatable bladder to support the ankle of the patient (Fig. 3, support member 75 is a type of sleeve that may comprise an inflatable bladder (Col. 12, ln. 27-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the leg engaging section of Lamont to include an ankle sleeve comprising an inflatable bladder as taught by Grim to further support the patient’s ankle within the device.
Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,844,484. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are anticipated by the corresponding claims of Patent No. 9,844,484 (i.e. the currently pending claims are broader versions of the reference Patent).
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gainey (2010/0087765) discloses a heel support boot with channels.
Frazer (2009/0227927) discloses a walking brace with inflatable bladders.
Valderrabano et al (2007/0282230) discloses an orthopedic brace for the leg having inflatable bladders.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.